DETAILED ACTION
Status of the Application
	Applicant filed a preliminary amendment prior to an action-on-merits on December 21, 2021. Applicant cancelled claims 1-20 and added new claims 21-40. Claims 21-40 are pending and currently under consideration for patentability under 37 CFR 1.104.

Priority
	The instant application has a filing date of December 6, 2021, and claims priority as a continuation (CON) of application # 16/681,216 (filed on November 12, 2019). Applicant’s claim for the benefit of prior-filed non-provisional application # 16/681,216 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on December 6, 2021 has been considered by the examiner.
Claim Interpretation 
	Each of claims 21, 28, and 35 require receiving a plurality of individualized benefit options for the first user account from a “called” feature selection engine. As explained below in the claim rejections under 35 U.S.C. §112 (b), it appears as if the feature selection engine (and therefore the functionality of this engine) is external to the scope of the claimed inventions. The claim language later recites “wherein the plurality of individualized benefit options are based on transaction data associated with the first user account and an estimated benefit value for a first of a plurality of demographic clusters of the portfolio, and wherein the first user account is associated with the first demographic cluster”. However, because the positively recited function is merely receiving the options, and because it would appear that the feature selection engine and associated functionality is external to the scope of the claimed inventions, the description of what the plurality of individualized benefit options are based on is descriptive of subject matter (e.g., functionality, method steps) that are external to the scope of the claimed invention. Furthermore, the step/function that is positively recited (namely, receiving the benefit options) would be performed in the same way regardless of how they were externally determined. As such, this descriptive material merits no patentable weight, and cannot result in a patentable distinction over the prior art. The Examiner’s recommendations below with respect to the claim rejections under 35 U.S.C. §112 (b) include recommendations that would result in this language being given patentable weight.

Subject Matter Eligibility
Although the claims recite an abstract idea falling within the “certain methods of organizing human activity” subject matter grouping of abstract ideas (e.g., because the idea amounts to a an advertising, marketing or sales activity or behavior), the claims recite one or more additional elements such that the claims as a whole are integrated into a practical application of the recited abstract idea in a manner that imposes manner that imposes a meaningful limit on the abstract idea. Specifically, the claims require “in response to a first user computing device of the plurality of computing devices logging into the server application, execute a digital robo-adviser tool configured to automatically present…”. This non-abstract limitation serves to apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Examiner notes that logging-in is required to be more than merely opening or accessing a website/application or opening or accessing the server application. “Logging in” requires input of a username and password, consistent with Applicant’s own specification. 


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 21 indicates that the claimed system’s at least one processor is configured to execute a digital robo-adviser tool and call a feature selection engine, and later recites “present, by the digital robo-advisor tool on the first user computing device, the plurality of individualized benefit options, wherein each of the plurality of the individualized benefit options is selectable using the first user computing device; receive, by the digital robo-advisor tool from the first user computing device, a selection of one or more of the plurality of individualized benefit options; and  automatically update, by the feature selection engine, a stored user profile of the first user account in response to the received selection”. The language here is indefinite, because is unclear whether the “digital robo-advisor tool” and “feature selection engine” are part of the claimed system, or whether they are external to the claimed system. Stating that the “at least one processor (is) configured to…execute a digital robo-advertiser tool configured to automatically present” makes it appear as if the digital robo-adviser tool may be external to the server, and that the function of “automatically present recommendations” is a function performed by this external element, as opposed to being a function the server’s “at least one processor” is configured to perform. The same is true for the “manage assignment” function of the feature selection engine. Furthermore, stating “at least one processor configured to…present, by the digital robo-advertiser tool…the plurality of individualized benefit options” appears to contradict itself. Does the processor present the plurality of individualized benefit options, or does the digital robo-advertiser tool present the plurality of individualized benefit options? How would a processor do something by a digital robo-advisor tool? The same confusion exists with the “receive…a selection” and “automatically update…a stored user profile” limitations. Again, because it is unclear whether the server/system comprises the digital robo-advisor tool and the feature selection engine, these limitations cause the metes and bounds of the claimed system to be unclear/indefinite. 
	The same confusion is caused by the language of dependent claims 22-27, which each begin with “wherein the executed digital robo-adviser tool is further configured  to…”. Because it is unclear whether the server/system actually comprises the digital robo-advisor tool, it is unclear what limiting effect these limitations have on the claim scope, causing the metes and bounds of the claimed system to be unclear/indefinite.
	The same confusion is caused by the language of independent claim 28. Claim 28 is directed to a “method…implemented by a server computing system…comprising at least one processor”, and that the method is “for executing a digital robo-advisor tool”. As such, it would appear from the preamble that the “digital robo-advisor tool” is not part of the server computing system, and that the “digital robo-advisor tool” does not implement or perform any of the method steps. The preamble explicitly states that the method is implemented by the server/processor(s). However, like claim 21, claim 28 includes steps that apparently are performed by the digital robo-adviser tool and feature selection engine. This apparently contradictory language causes the metes and bounds of the claimed system to be unclear/indefinite.
	Claims 29-34 each begin with “The method of claim…automatically…” (e.g., “automatically assessing” in claim 29). This language does not conform with standard grammatical construction. For example, using claim 29 as an example, it is not grammatically correct to state that the method itself is automatically assessing a status of the first user account. A method is not an entity capable of performing functions. A method may further in include a step of automatically assessing a status of the first user account, but the method itself does not perform this function. As such, the limiting effect of these limitations on the claim scope is unclear/uncertain, causing the metes and bounds of the claimed system to be unclear/indefinite.
	The same confusion is caused by the language of independent claim 35. Claim 35 is directed to a “at least one non-transitory computer-readable storage medium having computer-executable instructions embodied thereon, wherein when executed by at least one processor of a server computing system…the computer-executable instructions cause the at least one processor to”, and the body of the claim requires the instructions to cause the at least one processor to execute “a digital robo-advisor tool”. As such, it would appear that the instructions do not comprise the logic/programming of the “digital robo-advisor tool” itself. However, like claim 21, claim 35 includes functions that apparently are performed by the digital robo-adviser tool and feature selection engine. This apparently contradictory language causes the metes and bounds of the claimed system to be unclear/indefinite.
	The same confusion is caused by the language of dependent claims 36-40, which each begin with “wherein the executed digital robo-adviser tool is further configured  to…”. Because it is unclear whether the claimed at least one non-transitory computer readable storage medium and computer executable instructions embodied thereon actually comprise the instructions/logic/programming of the digital robo-advisor tool, it is unclear what limiting effect these limitations have on the claim scope, causing the metes and bounds of the claimed medium to be unclear/indefinite.
Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention.
	For the sake of examination, the Examiner will interpret the system to comprise the digital robo-advisor tool and feature selection engine, the method to be implemented (at least in part) by the digital robo-advisor tool and feature selection engine, and the claimed at least one non-transitory computer readable storage medium and computer executable instructions embodied thereon actually comprise the instructions/logic/programming of the digital robo-advisor tool. 

The Examiner recommends amending the claims to remove reference to the digital robo-advisor tool and feature selection engine, and instead positively reciting the functions of the digital robo-advisor tool and feature selection engine to be functions the at least one processor is/are configured to perform (e.g.,  with respect to claim 21 - “a server computing system…comprising at least one processor configured to…in response to a first user computing device of the plurality of user computing devices logging into the server applicationdetermine a plurality of individualized benefit options for the first user accountfor a first of a plurality of demographic clusters of the portfolio, and wherein the first user account is associated with the first demographic cluster; 221652-01538 PATENTpresentat least one processor is further configured to automatically assess a status of the first user account”,  etc.,).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 21-24, 28-31, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over “Mastercard Benefit Optimizer” video (published by Mastercard on February 2, 2017 at https://www.youtube.com/watch?v=_PbO40g-VUk  - hereinafter "Mastercard Benefit Optimizer”) in view of Unser et al. (U.S. PG Pub No. 2015/0161645, June 11, 2015 - hereinafter "Unser”)

With respect to claims 21, 28, and 35, “Mastercard Benefit Optimizer”  teaches i) a server computing system in communication with a user database including a portfolio of account information for at least one account issuer, the server computing system comprising at least one processor configured to; ii) computer-implemented method for executing a digital robo-advisor tool, the method implemented by a server computing system in communication with a user database including a portfolio of account information for at least one account issuer, the server computing system comprising at least one processor, and iii) at least one non-transitory computer-readable storage medium having computer-executable instructions embodied thereon, wherein when executed by at least one processor of a server computing system in communication with a user database including a portfolio of account information for at least one account issuer, the computer-executable instructions cause the at least one processor to perform the method, comprising;
execute a server application accessible to a plurality of user computing devices via at least one of a website and a user application, the server application configured to provide services with respect to a plurality of user accounts associated with the plurality of user computing devices; (0:37-1:05 – shows a digital platform service accessible to a plurality of user computing devices via at least one of a website and a user application configured to provide services with respect to a plurality of user accounts (e.g., view, access, and manage cardholder benefits and related account information/features) associated with the plurality of user computing devices)
in response to a first user computing device of the plurality of user computing devices logging into the server application, execute a digital robo-advisor tool configured to automatically present recommendations specific to a first user account of the plurality of user accounts via the at least one of the website and the user application; (0:38-2:45 shows that the user (“John Smith”) has logged on (e.g., because there is an option for them to “logout”) and has therefore been provided access to the a server application as associated “robo-advisor tool” after (i.e., “in response to”) logging in to the server application – also shows the “robo-advisor tool” presenting recommendations specific to John Smith (the “ first user account of the plurality of user accounts via the at least one of the website and the user application”) – e.g., states “allows…to target benefits and services at a cardholder level so…benefits that are truly relevant…create segmented propositions…deliver relevant and targeted benefits” and shows themed benefit model that “enables cardholders to choose one or more themed benefit bundles…to meet their lifestyles and life stage needs”)
receive, from the first user computing device via the digital robo-advisor tool, a request to view at least one benefit or feature available to the first user account (1:30-2:45 shows GUI where use clicks a button/link to manage/choose benefits (e.g., “select additional benefits: link) and then is presented with additional benefits that are available for their account and this interaction amounts to a request to view the at least one benefit feature available for their account)
in response to the request, call a feature selection engine configured to manage assignment and servicing of benefits to individual user accounts; (1:30-2:45 shows that the user presented with additional benefits that are available for them to select to associate with their account and therefore the platform/system has “called” the software equivalent of a feature selection engine configured to manage assignment and servicing of benefits to individual user accounts )
receive, from the feature selection engine, a plurality of individualized benefit options for the first user account  (0:38-2:45 shows that the platform/system presents a plurality of individualized benefit options for John Smith (the “ first user account”) – e.g., states “allows…to target benefits and services at a cardholder level so…benefits that are truly relevant…create segmented propositions…deliver relevant and targeted benefits” and shows themed benefit model that “enables cardholders to choose one or more themed benefit bundles…to meet their lifestyles and life stage needs”)
present, by the digital robo-advisor tool on the first user computing device, the plurality of individualized benefit options, wherein each of the plurality of the individualized benefit options is selectable using the first user computing device; (1:30-2:45 shows that the user presented with additional benefits that are available for them to select to associate with their account and therefore the platform/system has “called” the software equivalent of a feature selection engine configured to manage assignment and servicing of benefits to individual user accounts )
receive, by the digital robo-advisor tool from the first user computing device, a selection of one or more of the plurality of individualized benefit options; and (1:30-2:45 shows that the user presented with additional benefits that are available for them to select to associate with their account and states that cardholders can choose these (e.g., via a “select bundle” button) and therefore discloses that the platform/server receives, by the digital robo-advisor tool from the first user computing device, a selection of one or more of the plurality of individualized benefit options when such a selection is made – Examiner notes that the functionality of the application amounts to a “digital robo-adviser tool”)
automatically update, by the feature selection engine, a stored user profile of the first user account in response to the received selection, wherein the update causes the selected one or more individualized benefit options to be applied during processing of subsequent transactions using the first user account by a payment processing network (0:45-0:52 shows the user selecting one or more of the plurality of individualized benefit options (a particular themed bundle such as the “travel bundle” and the subsequent interface explains that they are now able to enjoy the associated benefits and therefore the “by the feature selection engine” functionality of platform/system has automatically updated a stored user profile of the first user account in response to the received selection that causes the selected one or more individualized benefit options to be applied during processing of subsequent transactions using the first user account by a payment processing network)
“Mastercard Benefit Optimizer” does not appear to disclose,
wherein the plurality of individualized benefit options are based on transaction data associated with the first user account and an estimated benefit value for a first of a plurality of demographic clusters of the portfolio, and wherein the first user account is associated with the first demographic cluster
However, as discussed above in the “Claim Interpretation” section of this action, this limitation is given no patentable weight, and cannot result in a patentable distinction over the prior art. Art is being cited/applied purely for the sake of expediting prosecution (e.g., because Applicant may easily amend the claims to positively recite the performance of this function/step). 

Unser discloses 
wherein the plurality of individualized benefit options are based on transaction data associated with the first user account and an estimated benefit value for a first of a plurality of demographic clusters of the portfolio, and wherein the first user account is associated with the first demographic cluster ([0040]-[0051] “first set of information is algorithmically analyzed to generate the one or more predictive behavioral spend profiles...all information stored in each database can be used for selecting predictive behavioral spend profiles…performing statistical analysis on the financial account information…activities and characteristics attributable to the payment card holders based on the one or more predictive behavioral spend profiles are identified…propensity to carry out certain activities and to exhibit certain characteristics…profiles can optionally be defined based on geographical or demographical information…age gender…spending propensity…likeliness to spend…with respect to a particular industry…retailer…determine behavioral information of the payment card holders” – therefore the system analyzes the received payment card transaction data to group respective cardholders associated with the portfolio into one of a plurality of spend profiles (i.e., “demographic clusters”),[0093] “one or more correlations between the one or more predictive behavioral spend profiles and the plurality of rewards programs are identified…prioritized…at least one reward program, based on the one or more correlations, is recommended to one or more…payment card holder…the targeted information includes…one or more suggestions”, [0044] “can be used by payment card holders to select the best rewards programs based on their spend profile…” – therefore based on determined estimated benefit value  of each possible different rewards program  for each spend profile (i.e., “for each of the plurality of demographic clusters”), [0063] “parameters used to determine which reward program to suggest…prioritized or ordered for the purposes of reward accumulation”, [0079]-[0080] “prioritizes order reward programs or components…in such a way that the payment card holder realizes greater savings…associates the reward programs with discount rates…according to the frequency of transactions…prioritization module can associated the reward programs…according to the total spend per category of goods or services”)

Unser suggests it is advantageous to include wherein the plurality of individualized benefit options are based on transaction data associated with the first user account and an estimated benefit value for a first of a plurality of demographic clusters of the portfolio, and wherein the first user account is associated with the first demographic cluster, because doing so can present cardholders with personalized/targeted recommendations of benefits or benefit package option(s) prioritized based on estimated value for the user based on the user’s specific demographic cluster, which may increase cardholder satisfaction and wealth. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, method, and medium of “Mastercard Benefit Optimizer” to include wherein the first user account is associated with the first demographic cluster, as taught by Unser, because doing so can present cardholders with personalized/targeted recommendations of benefits or benefit package option(s) prioritized based on estimated value for the user based on the user’s specific demographic cluster, which may increase cardholder satisfaction and wealth2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would present cardholders with personalized/targeted recommendations of benefits or benefit package option(s) prioritized based on estimated value for the user based on the user’s specific demographic cluster, which may increase cardholder satisfaction and wealth2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.



With respect to claims 22, 29, and 36, “Mastercard Benefit Optimizer” teaches the system of claim 21, the method of claim 28, and the storage medium of claim 35;
wherein the executed digital robo-advisor tool is further configured to automatically assess a status of the first user account (0:42 shows that the GUI presents to the user their base benefits which is a “status of the first account”. 1:02 states that the user must make a benefit by a certain date otherwise certain predetermined benefits will be selected for them which is another “status of the first user account”)

With respect to claims 23, 30, and 37, “Mastercard Benefit Optimizer”  teaches the system of claim 21, the method of claim 28, and the storage medium of claim 35;
wherein the executed digital robo-advisor tool is further configured to automatically indicate, on the first user computing device, financial performance of the first user account (0:52 and 1:35 shows that the GUI can present the user with indications of the recent benefit usage such as a discounted travel booking and/or claims paid which are indications of a “financial performance” of the first user account)


With respect to claims 24, 31, and 38, “Mastercard Benefit Optimizer”  teaches the system of claim 21, the method of claim 28, and the storage medium of claim 35;
wherein the executed digital robo-advisor tool is further configured to automatically provide, on the first user computing device, educational tools for consideration by a first user associated with the first user account (1:03 and 1:40 show that the GUI provides “more details” buttons associated with various benefits or benefit bundles and therefor the system/platform (via the functionality of the application which amounts to a “digital robo-adviser tool”) provides “educational tools for consideration by a first user associated with the first user account)



	Claims 25, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over “Mastercard Benefit Optimizer” in view of Unser, as applied to claims 21, 28, and 35 above, and further in view of Joa et al. (U.S. PG Pub No. 2014/0257932 September 11, 2014 - hereinafter "Joa”)

With respect to claims 25, 32, and 39, “Mastercard Benefit Optimizer” and Unser teach the system of claim 21, the method of claim 28, and the storage medium of claim 35. “Mastercard Benefit Optimizer” does not appear to disclose,
wherein the executed digital robo-advisor tool is further configured to automatically present, on the first user computing device, a visual representation of information associated with the first user account compared to two or more of the plurality of demographic clusters
However, Joa discloses generating a plurality of demographic clusters based on transaction data and user data ([0041] & [0046]-[0048] & [0055]). Joa further discloses  
wherein the executed digital robo-advisor tool is further configured to automatically present, on the first user computing device, a visual representation of information associated with the first user account compared to two or more of the plurality of demographic clusters (Fig 4 and [0059] “user interface…list of applicable user segments is presented to the user. Each…have a probability of relevance…” – therefore the executed digital robo-advisor tool automatically presents, on the first user computing device, a visual representation of information associated with the first user account compared to two or more of the plurality of demographic clusters (e.g., information illustrating the alignment of the first user with respect to the plurality of demographic clusters) )
Joa suggests it is advantageous to include wherein the executed digital robo-advisor tool is further configured to automatically present, on the first user computing device, a visual representation of information associated with the first user account compared to two or more of the plurality of demographic clusters, because doing so enable the user to better understand/visualize their alignment with each of a plurality of demographic clusters and provides them with an opportunity to self-select and/or self-adjust the system-determined alignment which may increase user satisfaction with the platform and their subsequent recommendations ([0059] & [0046]-[0048] & [0033]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, method, and medium of “Mastercard Benefit Optimizer” in view of Unser to include wherein the executed digital robo-advisor tool is further configured to automatically present, on the first user computing device, a visual representation of information associated with the first user account compared to two or more of the plurality of demographic clusters, as taught by Joa, because doing so enable the user to better understand/visualize their alignment with each of a plurality of demographic clusters and provides them with an opportunity to self-select and/or self-adjust the system-determined alignment which may increase user satisfaction with the platform and their subsequent recommendations2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would enable the user to better understand/visualize their alignment with each of a plurality of demographic clusters and provides them with an opportunity to self-select and/or self-adjust the system-determined alignment which may increase user satisfaction with the platform and their subsequent recommendations.

	

	Claims 26, 27, 33, 24 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over “Mastercard Benefit Optimizer” in view of Unser in view of Joa, as applied to claims 25, 32 and 39 above, and further in view of Alfonso et al. (U.S. PG Pub No. 2011/0106607 May 5, 2011 - hereinafter "Alfonso”)

With respect to claims 26, 33, and 40, “Mastercard Benefit Optimizer”, Unser, and Joa teach the the system of claim 25, the method of claim 32, and the storage medium of claim 39. “Mastercard Benefit Optimizer” does not appear to disclose,
wherein the executed digital robo-advisor tool is further configured to automatically present the visual representation as a two-dimensional 321652-01538 PATENTself-organizing map that illustrates alignment of the first user account with each of the two or more demographic clusters
However, Alfonso discloses  
wherein the executed digital robo-advisor tool is further configured to automatically present the visual representation as a two-dimensional 321652-01538 PATENTself-organizing map that illustrates alignment of the first user account with each of the two or more demographic clusters ([0010] & [0048]-[0049] demographic clustering based on generation of a self-organizing map including the clusters and presenting the visual representation as a two-dimensional 321652-01538 PATENTself-organizing map that illustrates alignment of the first user account with each of the two or more demographic clusters)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the clustering and visual representation technique (a two-dimensional 321652-01538 PATENTself-organizing map that illustrates alignment of the first user account with each of the two or more demographic clusters)
of Alfonso for the clustering and visual representation technique of “Mastercard Benefit Optimizer” in view of Unser in view of Joa. Furthermore, the result of enabling visualization illustrating alignment of the first user account with each of the two or more demographic clusters was predictable. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

With respect to claims 27 and 34, “Mastercard Benefit Optimizer”, Unser, Joa, and Alfonso teach the system of claim 26, and the method of claim 33;
wherein the executed digital robo-advisor tool is further configured to automatically include, in the visual representation, a monetary benefit associated with each of the two or more demographic clusters
“Mastercard Benefit Optimizer” does not appear to disclose,
wherein the executed digital robo-advisor tool is further configured to automatically include, in the visual representation, a monetary benefit associated with each of the two or more demographic clusters
However, Alfonso discloses  
wherein the executed digital robo-advisor tool is further configured to automatically include, in the visual representation, a monetary benefit associated with each of the two or more demographic clusters ([0010] & [0048]-[0049] a monetary benefit associated with each of the two or more demographic clusters (e.g., spend above avg, etc.) is automatically included in the visual representation of the clusters)
Alfonso suggests it is advantageous to include wherein the executed digital robo-advisor tool is further configured to automatically include, in the visual representation, a monetary benefit associated with each of the two or more demographic clusters, because doing so enable the user to see additional information associated with each cluster and differences between each cluster which may increase user understanding and satisfaction with the platform ([0010] & [0048]-[0049]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of “Mastercard Benefit Optimizer” in view of Unser in view of Joato include wherein the executed digital robo-advisor tool is further configured to automatically include, in the visual representation, a monetary benefit associated with each of the two or more demographic clusters, as taught by Alfonso, because doing so enable the user to see additional information associated with each cluster and differences between each cluster which may increase user understanding and satisfaction with the platform.
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would enable the user to see additional information associated with each cluster and differences between each cluster which may increase user understanding and satisfaction with the platform.



Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Bloy et al. (U.S. PG Pub No. 2020/0118155, April 16, 2020) teaches clustering cardholders and recommending/accepting personalized payment card benefit options for a cardholder without obtaining a new card and also discloses the presentation of the individualized options, receiving a selection of one of the options, and automatically updated a stored cardholder profile (Fig 2 tags 245-265 & Fig 3 tags 320-340 & Fig 4 tag 424 & Fig 6 tags 655-680)

Eun (U.S. PG Pub No. 2016/0307224, October 20, 2016) teaches recommending/accepting personalized payment card benefit options for a cardholder without obtaining a new card

White et al. (U.S. PG Pub No. 2016/0335641 November 17, 2016) teaches analyzing cardholder transaction history and recommending personalized payment card benefit options for a cardholder to switch to (e.g., without requiring the user to get a new card)

Rajappa et al. (U.S. PG Pub No. 2016/0350792 December 1, 2016) discloses the presentation of the individualized options, receiving a selection of one of the options, and automatically updated a stored cardholder profile (Fig 6 & [0006] & [0070]). Also discloses presenting a projected benefit value of a particular benefit option/package based on the user’s transaction profile/history. 

“Analyzing Credit Card Purchase Patterns using clustering”(Sharma, Dhruv; published on September 27 2019 on https://towardsdatascience.com) discloses using K-means clustering to generate a plurality of clusters by aligning input data sets, including the received payment card transaction data and the demographic data for respective cardholders” and identifying cards to recommend cardholders based on their assigned clusters.


	Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621